Name: Commission Regulation (EC) No 1422/2004 of 5 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices;  trade;  tariff policy
 Date Published: nan

 6.8.2004 EN Official Journal of the European Union L 260/6 COMMISSION REGULATION (EC) No 1422/2004 of 5 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223/94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vegetables (1), and in particular Article 4(1) thereof, Whereas: (1) Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multilateral trade negotiations, the criteria whereby the Commission fixes the standard values for imports from third countries, in respect of the products and periods stipulated in the Annex thereto. (2) In compliance with the above criteria, the standard import values must be fixed at the levels set out in the Annex to this Regulation, HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on 6 August 2004. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 August 2004. For the Commission J. M. SILVA RODRÃ GUEZ Agriculture Director-General (1) OJ L 337, 24.12.1994, p. 66. Regulation as last amended by Regulation (EC) No 1947/2002 (OJ L 299, 1.11.2002, p. 17). ANNEX to Commission Regulation of 5 August 2004 establishing the standard import values for determining the entry price of certain fruit and vegetables (EUR/100 kg) CN code Third country code (1) Standard import value 0707 00 05 052 44,5 999 44,5 0709 90 70 052 67,8 999 67,8 0805 50 10 388 57,5 508 46,6 520 45,9 524 60,8 528 52,9 999 52,7 0806 10 10 052 126,9 204 108,5 220 129,5 400 172,1 624 144,7 628 136,6 999 136,4 0808 10 20, 0808 10 50, 0808 10 90 388 88,4 400 96,5 404 98,4 508 67,4 512 72,6 528 96,3 720 49,2 800 124,8 804 79,6 999 85,9 0808 20 50 052 155,6 388 80,1 528 46,7 999 94,1 0809 20 95 052 309,0 400 290,2 404 288,3 999 295,8 0809 30 10, 0809 30 90 052 152,6 999 152,6 0809 40 05 066 32,0 093 41,6 094 37,5 512 91,6 624 104,1 999 61,4 (1) Country nomenclature as fixed by Commission Regulation (EC) No 2081/2003 (OJ L 313, 28.11.2003, p. 11). Code 999 stands for of other origin.